Samuel L. Butt
Of Counsel

                                                                   26 Broadway, New York, NY 10004
sbutt@schlamstone.com                                              Main: 212 344-5400 Fax: 212 344-7677
                                                                   schlamstone.com
September 10, 2019

BY ECF AND FEDERAL EXPRESS
Hon. Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:      Better Mornings, LLC et ano. v. Joseph Nilsen et ano., Case No: 2:19-cv-
         03854

Dear Judge Seybert:

This firm represents Defendants Joseph Nilsen and Digital Checkmate, Inc. (“Digital
Checkmate” and with Mr. Nilsen “Defendants”) in the above-captioned action. Plaintiffs
Better Mornings, LLC and Island Breeze, LLC allege, in brief, that Defendants have
interfered with Plaintiffs’ virtual storefronts by, inter alia, changing product information
and pictures, through so-called flat file attacks, posting negative product reviews, and a
Twitter posting. I write pursuant to Your Honor’s Individual Practices Rule IV.G to
request a pre-motion conference with respect to Defendants’ anticipated motion to
dismiss pursuant to Fed. R. Civ. P. 12(b)(2), (5), and (6).
As an initial matter, Mr. Nilsen was never properly served. Plaintiffs claim the
complaint was left with a person of suitable age and discretion at 528 Syracuse Avenue,
Massapequa, NY. Mr. Nilsen does not reside at that address. That is the address of his
parents. Thus, service was not proper under Fed. R. Civ. P. 4(e) or CPLR § 308(2). 1
The Complaint must further be dismissed against Digital Checkmate or insofar as
brought on behalf of Plaintiff Island Breeze. There are no non-conclusory allegations as
to any action taken by Digital Checkmate. Beyond a few background allegations, (Cmplt.
¶¶ 2, 8, 9, 11, 22, 42(e),) Plaintiffs lump Mr. Nilsen and Digital Checkmate together as
“Defendants.” (See Cmplt. ¶¶ 73, 75, 76). Island Breeze is specifically mentioned in a
substantive way only in ¶ 50 of the Complaint; otherwise it is grouped with Better
Mornings as “Nutragroup”. Such conclusory allegations, as well as grouping parties
together, is insufficient to state a plausible claim. See, e.g., Festa v. Local 3 Int'l Bhd. of
Elec. Workers, 905 F.2d 35, 37 (2d Cir. 1990); Appalachian Enters., Inc. v. ePayment
Solutions Ltd., 2004 WL 2813121, at *7 (S.D.N.Y. Dec. 8, 2004).

1 I proposed to Plaintiffs’ counsel that I would accept service on behalf of Defendants in exchange for an
extension of time to respond. Plaintiffs’ counsel rejected this offer, which required my moving for an
extension of time to respond to the Complaint. (D.E. 11). Despite our appearance, Plaintiffs moved for
default judgment. (D.E. 12). By Electronic Order, entered August 13, 2019, this Court granted Defendants’
motion for an extension of time to respond to the complaint and denied Plaintiffs’ motion.
Hon. Joanna Seybert
September 10, 2019
Page 2 of 4

Plaintiffs have further failed to state a Lanham Act claim for false advertising. First, 15
U.S.C. § 1125(a)(1)(B) requires the act be “in commercial advertising or promotion”
which in turn requires that the contested representations be “part of an organized
campaign to penetrate the relevant market.” Fashion Boutique of Short Hills, Inc. v.
Fendi USA, Inc., 314 F.3d 48, 57 (2d Cir. 2002). The allegations that the flat files were
altered, that negative reviews were posted, or concerning the Twitter posting cannot be
part of an attempt to penetrate the relevant market, as required, simply because they
were not advertising any product that Mr. Nilsen allegedly sold. Second, there are
insufficient factual allegations from which the Court could plausibly infer that Mr. Nilsen
or, as discussed above, Digital Checkmate, were behind the alleged flat file attacks,
negative reviews, or Twitter posting. Plaintiffs allege that Mr. Nilsen once shared a flat
file containing certain images and keywords, but do not specify to whom, when or in
what context this sharing allegedly occurred. (Cmplt. ¶ 30). None of Plaintiffs’ other
allegations attempting to connect Defendants to such attacks refer in any way to flat
files. (Cmplt. ¶¶ 37, 66-67, 69). Third, there are no factual allegations supporting the
conclusion that the Twitter account was related to Mr. Nilsen, that certain reviews were
posted by him or even at his behest, or that e-mails ostensibly from Mabelle Nollie were
actually from Mr. Nilsen. Additionally, the communications with Windy Shields and
Adept Life Sciences (“Adept”) cannot support a Lanham Act claim because there are no
allegations that the claims were widespread, that Mr. Nilsen was trying to sell any
products to Ms. Shields or Adept, or that Ms. Shields or Adept took any action based on
them that damaged Plaintiffs. See Fashion Boutique of Short Hills, Inc., 314 F.3d at 57.
Plaintiffs’ state law claims must be dismissed as well. Although specifically pled under
New York law, the law of Puerto Rico should apply under both the New York and federal
choice of law doctrines that use the most significant interest or relationship test, since
that is where Plaintiffs reside. Moscovits v. Magyar Cukor Rt., 2001 WL 767004, at *7
(S.D.N.Y. July 9, 2001), aff’d 34 F. App’x 24 (2d Cir. 2002). While Puerto Rico does not
appear to have a distinct cause of action for commercial defamation, see Rojas-Buscaglia
v. Taburno-Vasarhelyi, 113 F. Supp. 3d 534, 544–45 (D.P.R. 2015), the allegations of
defamation would fail for the same reasons they fail under New York law, as discussed
below. “Puerto Rico law on product disparagement is scanty.” Emerito Estrada Rivera-
Isuzu de P.R., Inc. v. Consumers Union of U.S., Inc., 233 F.3d 24, 30 (1st Cir. 2000). As the
claim is based on essentially the same allegations as the defamation claim, it should be
dismissed for the same reason. Id. Finally, Puerto Rico does not appear to have a
consumer protection statute. See Simonet v. SmithKline Beecham Corp., 506 F. Supp.2d
77 (D.P.R. 2007).
Even if New York law were to apply, Plaintiffs’ state law claims must be dismissed.
Defamation and disparagement in the commercial context are distinct causes of action.
Hon. Joanna Seybert
September 10, 2019
Page 3 of 4

Dentsply Int'l Inc. v. Dental Brands for Less LLC, 2016 WL 6310777, at *6 (S.D.N.Y. Oct. 27,
2016). Plaintiffs’ Second Cause of Action predominately relates to claims concerning
Plaintiffs’ products, (Cmplt. ¶¶ 84, 85), and is thus one of product disparagement, which
requires special damages be plead. Plaintiffs have not done so, as even approximate
dollar amounts are insufficient. Gucci Am., Inc. v. Duty Free Apparel, Ltd., 277 F. Supp. 2d
269, 277–78 (S.D.N.Y. 2003). The remaining alleged defamatory statements concern not
Plaintiffs but Kevin Thobias, who is not a party here. Thus, Plaintiffs do not have
standing to bring claims based on such statements. Finally, the claim fails because the
alleged statements are plainly opinion and thus not actionable. See Qureshi v. St.
Barnabas Hospital Center, 430 F.Supp.2d 279, 288 (S.D.N.Y.2006). The claim that Mr.
Thobias, and others, are operating a “cartel” and “criminals” in the alleged Twitter
posting can, in context, be viewed only as opinion. The Twitter posting asks for an
investigation, which also requires the conclusion that the statements are mere opinions.
Plaintiffs’ Third Cause of Action for Product Disparagement under New York law must
be dismissed because, as discussed, Plaintiffs have failed to allege special damages.
Further, specifically with respect to the alleged e-mails from Mabelle Nollie and
communications with Windy Shields, Plaintiffs have failed to allege any damages, as they
do not allege that any manufacturers stopped formulating its supplement. And, as set
forth above, Plaintiffs have not plausibly alleged that Mr. Nilsen had anything to do with
the alleged Twitter posting, negative reviews, e-mails, Youtube video or flat file attacks.
Plaintiffs’ Fourth Cause of Action for Violation of New York Gen. Bus. Law § 349 fails for
several reasons as well. First, to the extent this claim is premised on the Mabelle Nollie
emails, or the calls with Adept and Ms. Shields, they are not “consumer-oriented”
conduct, but rather emails to companies that are third-party manufacturers. (Cmplt.
¶ 61). See St. Patrick's Home for Aged & Infirm v. Laticrete, Int’l, Inc., 264 A.D.2d 652, 655
(1st Dep’t 1999) (no consumer-oriented conduct because no contact with ultimate
consumer). The alleged Twitter posting does not mention Better Mornings in any
substantive way and does not mention Nutragroup or Island Breeze at all. (See Cmplt.
Ex. 3). Plaintiffs therefore have no claim based on this conduct. And, as above, Plaintiffs
have not plausibly alleged that Mr. Nilsen or Digital Checkmate were the ones behind the
flat file attacks, the alleged bad product reviews, Twitter posting or other conduct.
Last, the action must be dismissed or stayed because Plaintiffs are foreign limited
liability companies doing business in New York, but they are not registered in the state
and not authorized to do business in the state. NY Limit Liab Co § 808 (McKinney).
We thank the Court for its attention to this matter and respectfully request the Court
memo endorse this letter and set a briefing schedule.
Hon. Joanna Seybert
September 10, 2019
Page 4 of 4



Respectfully submitted,




Samuel L. Butt


Copies To (via ECF):
Lorenz Wolffers, Esq.
Berwin Cohen, Esq.
William Talbolt, Esq.
